Order entered December 19, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00739-CV

                      GALLERIA MALL INVESTORS LP, Appellant

                                              V.

                        GT DALLAS PROPERTIES, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-05581

                                          ORDER
       Based on the parties’ agreement and the Court’s opinion of this date, we DIRECT the

Clerk of the Court to issue the mandate with the opinion and judgment.




                                                     /s/   DAVID LEWIS
                                                           JUSTICE